Citation Nr: 1419694	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2009 to January 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for a left ankle disability.  Jurisdiction over the claims file is currently held by the RO in Chicago, Illinois. 

The Veteran's May 2011 notice of disagreement (NOD) also initiated appeals with respect to a denial of service connection for a right wrist disability and the assignment of an initial 10 percent evaluation for service-connected ulcerative pancolitis.  Service connection for a right wrist and carpometacarpal joint sprain was granted in a January 2014 rating decision.  The award of service connection is a full grant of the benefits sought on appeal and the claim for service connection for a right wrist disability is not before the Board.  Additionally, the Veteran's September 2011 substantive appeal specifically excluded the claim for a higher initial rating for ulcerative pancolitis.  Thus, the Veteran did not file a substantive appeal perfecting the claim for an increased rating.  The appeal has not been certified to the Board and the Veteran has not indicated that he wishes to pursue it.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for an increased initial rating for ulcerative pancolitis is not currently before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered.  While the Veteran was provided VA examinations in March 2011 and December 2013, neither examiner provided a medical opinion that is responsive to the specific legal issues in this case.

The record contains both lay and medical evidence indicating that the Veteran's left ankle disability pre-existed active duty service.  The Veteran's service records do not include an enlistment examination report; thus, no left ankle defects were noted at enlistment and the presumption of soundness is for application.  See 38 U.S.C.A. § 1110.  The presumption can only be rebutted with clear and unmistakable evidence that a left ankle disability preexisted active military service and was not aggravated therein.  Id.  The December 2013 VA examiner opined that the Veteran's left ankle disability preexisted service and was less likely as not aggravated beyond its normal progression by service.  This medical opinion does not address the specific evidentiary standard applicable to this case, i.e. the clear and unmistakable standard.  

The Veteran also contends that service connection is warranted for a left ankle disability as secondary to service-connected ulcerative pancolitis.  He contends that his pancolitis prohibits the taking of anti-inflammatory medication which has led to an aggravation of the left ankle disability.  The record contains a July 2011 statement from a VA physician directing the Veteran to avoid all non-steroidal anti-inflammatories such as Ibuprofen.  A medical opinion addressing service connection on a secondary basis is therefore required by VA's duty to assist the Veteran. 

Finally, the Veteran has not been provided complete notice in compliance with VA's duties to notify and assist him in developing evidence to substantiate the claim.  Specifically, he has not been provided notice of the requirements and types of evidence to support his claim for service connection on a direct basis. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding service connection for a left ankle disability as directly due to active duty service.

2.  Obtain any records of treatment from the St. Louis VA Medical Center (VAMC) dated from November 18, 2013 and associate the records with the Veteran's virtual or paper claims file. 
3.  Then, return the claims file to the VA examiner who conducted the December 2013 examination of the Veteran's left ankle.  After review of the claims file, the examiner should issue an addendum report addressing whether the left ankle disability:

a)  Clearly and unmistakably (obvious and manifest) existed prior to service;

b)  And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

c)  If the examiner determines that the Veteran's left ankle disability did not clearly and unmistakably exist prior to service or was not clearly and unmistakably not aggravated during service, the examiner should then opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disability is caused or aggravated by the service-connected ulcerative pancolitis or that the disability existed during the Veteran's active service or is otherwise related to active service.  

The medical opinion should include a discussion of whether the prohibition against non-steroidal anti-inflammatory medication because of ulcerative pancolitis has aggravated the left ankle disability.  

The complete bases for all opinions expressed should also be provided.  If the VA examiner who conducted the December 2013 examination is not available, the claims file should be provided to another examiner with the appropriate expertise to render the requested medical opinion.  

4.  Readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



